Exhibit 10.1 SUBSCRIPTION AGREEMENT This SUBSCRIPTION AGREEMENT (the “Agreement”) is entered into as of August 15, 2016, by and between Catasys, Inc., a Delaware corporation (the “Company”), and (“Purchaser”). WITNESSETH THAT: WHEREAS, Purchaser wishes to lend the Company money pursuant to a Senior Promissory Note to be issued by the Company to Purchaser as of the date hereof in the aggregate principal amount of (the “Loan Amount”) in the form attached hereto as Exhibit A (the “Note”); and WHEREAS, the Company desires to issue Purchaser warrants to purchase up to an aggregate of shares of its common stock (the “Warrants”), par value $0.0001 per share (the “Common Stock”), which represents an amount equal to 35% coverage based on the principal amount of Purchaser’s Note delivered herewith divided by $1.10, the exercise price per share of the Warrant, in the form attached hereto as Exhibit B ; and WHEREAS, Purchaser desires to purchase from the Company the Warrants on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Issuance and Acquisition of the Note and Warrants . Subject to the terms and conditions of this Agreement, the Company agrees to issue to Purchaser and Purchaser agrees to acquire from the Company the Note and the Warrant (as defined below) (the “Closing”). A. Note . Simultaneous with the execution of this Agreement by Purchaser and the delivery to the Company from Purchaser of a certified check or wire as described in Section 1.A.i below, the Company will deliver to Purchaser the Note and the Warrant. i.Purchaser agrees, on the terms and subject to the conditions set forth in this Agreement, to lend to the Company the Loan Amount, and upon the execution of this Agreement, to deliver a certified check or wire made payable to the Company in an amount equal to the Loan Amount. ii.The Loan Amount, together with any accrued and unpaid interest thereon, will be due and payable as set forth in the Note. B.
